Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered April 8, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his oral statement to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defendant’s motion which was to suppress his oral statement to law enforcement authorities. The hearing court’s finding that the statement was spontaneous, notwithstanding the defendant’s earlier refusal to speak to the police without an attorney present, is supported by the record (see, People v Damiano, 87 NY2d 477, 486-487; People v Rivers, 56 NY2d 476, 479-480).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
*256The defendant’s remaining contention is without merit. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.